             Case 1:20-cv-00604-DAD-SAB Document 6 Filed 05/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS J. SHADDEN, JR.,                                Case No. 1:20-cv-00604-SAB-HC

12                    Petitioner,                            FINDINGS AND RECOMMENDATION
                                                             RECOMMENDING DISMISSAL OF
13            v.                                             PETITION FOR WRIT OF HABEAS
                                                             CORPUS
14    MICHAEL SEXTON,
                                                             ORDER DIRECTING CLERK OF COURT
15                    Respondent.                            TO RANDOMLY ASSIGN DISTRICT
                                                             JUDGE
16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                      I.

20                                               DISCUSSION

21           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

22 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

23 to file a response, if it “plainly appears from the petition and any attached exhibits that the

24 petitioner is not entitled to relief in the district court.”

25           A federal court must dismiss a second or successive petition that raises the same grounds

26 as a prior petition. 28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive
27 petition raising a new ground unless the petitioner can show that (1) the claim rests on a new,

28 retroactive, constitutional right or (2) the factual basis of the claim was not previously


                                                         1
             Case 1:20-cv-00604-DAD-SAB Document 6 Filed 05/21/20 Page 2 of 3


 1 discoverable through due diligence, and these new facts establish by clear and convincing

 2 evidence that but for the constitutional error, no reasonable factfinder would have found the

 3 applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A)–(B).

 4           However, it is not the district court that decides whether a second or successive petition

 5 meets these requirements. Section 2244(b)(3)(A) provides: “Before a second or successive

 6 application permitted by this section is filed in the district court, the applicant shall move in the

 7 appropriate court of appeals for an order authorizing the district court to consider the

 8 application.” In other words, Petitioner must obtain leave from the Ninth Circuit before he can

 9 file a second or successive petition in the district court. See Felker v. Turpin, 518 U.S. 651, 656–

10 657 (1996). This Court must dismiss any second or successive petition unless the Court of

11 Appeals has given Petitioner leave to file the petition because a district court lacks subject-matter

12 jurisdiction over a second or successive petition. Burton v. Stewart, 549 U.S. 147, 157 (2007).

13           In the instant petition, Petitioner challenges his convictions in Kern County Superior

14 Court case number BF 108307A for discharging a firearm in a grossly negligent manner,

15 discharging a firearm at an unoccupied motor vehicle, and felon in possession of a firearm. (ECF

16 No. 1 at 10).1 Petitioner previously filed multiple federal habeas petitions in this Court

17 challenging the same convictions. See Shadden v. Galaza, No. 1:09-cv-01610-JLT (denied on the

18 merits); Shadden v. Adams, No. 1:10-cv-00298-SMS (dismissed as duplicative); Shadden v.

19 Gipson, No. 1:11-cv-01674-DBA (dismissed as successive).2 The Court finds that the instant
20 petition is “second or successive” under § 2244(b). Although Petitioner asserts that the instant

21 petition rests on new evidence, it is not the district court that decides whether the petition meets

22 the requirements of 28 U.S.C. § 2244(b)(2)(B). Petitioner makes no showing that he has obtained

23 prior leave from the Ninth Circuit to file this petition. As Petitioner has not obtained prior leave

24 from the Ninth Circuit to file this successive petition, this Court has no jurisdiction to consider

25 Petitioner’s renewed application for relief under 28 U.S.C. § 2254 and must dismiss the petition.

26 See Burton, 549 U.S. at 157.
27   1
      Page numbers refer to the ECF page numbers stamped at the top of the page.
     2
       The Court may take judicial notice of its own records in other cases. United States v. Wilson, 631 F.2d 118, 119
28   (9th Cir. 1980).


                                                             2
            Case 1:20-cv-00604-DAD-SAB Document 6 Filed 05/21/20 Page 3 of 3


 1                                                  II.

 2                                RECOMMENDATION & ORDER

 3          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

 4 habeas corpus be DISMISSED as successive.

 5          Further, the Clerk of Court is DIRECTED to randomly assign this action to a District

 6 Judge.

 7          This Findings and Recommendation is submitted to the United States District Court

 8 Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304

 9 of the Local Rules of Practice for the United States District Court, Eastern District of California.

10 Within THIRTY (30) days after service of the Findings and Recommendation, Petitioner may

11 file written objections with the Court and serve a copy on all parties. Such a document should be

12 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

13 District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

14 § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified time may

15 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

16 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19 Dated:     May 21, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     3
